IN THE SUPREME COURT OF THE STATE OF NEVADA

BRIAN KERRY O'KEEFE, No. 85492
Appellant,
vs. ie
THE STATE OF NEVADA, P E B
Respondent.

NOV 10 2022

ELIZABE MA A. BLOWN
OF SAPREME COURT

      
 

 

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from “the ORDER granting,
nine days subsequent the directed response of 9/13/2023.” Because no
statute or court rule permits an appeal from such an order, this court lacks
jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
statute or court rule provides for appeal). Accordingly, this court

ORDERS this appeal DISMISSED. !

 

Prekor itp

Pickering )

 

 

 

1The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

SupPREME Court
OF
Nevapa

ee i 22-550}

 

 

   
cc: Hon. Jacqueline M. Bluth, District Judge
Brian Kerry O'Keefe
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
Nevaoa 2

(OH 197A oe

a a es a